Exhibit 10.4

 

LIGHTLAKE THERAPEUTICS INC.

445 Park Avenue, 9th Floor

New York, NY

 

STOCK OPTION GRANT

 

 

Dear Mr. Geoffrey Wolf,

 

Lightlake Therapeutics Inc. (the “Company”) has granted you options (the
“Options”) to purchase common stock of the Company (the “Common Stock”) (with
each share of Common Stock, a “Share”) as follows:

 

Board Approval Date: October 23, 2015     Date of Grant: October 27, 2015 (8AM
EDT)     Exercise Price per Share: US$7.25, which shall be equal to or greater
than the fair market value of a share of Common Stock on the Date of Grant.    
Total Number of Shares Granted: 62,500     Method of Exercise: Cashless
exercise.     Type of Options: Non-Qualified Stock Options     Expiration Date:
October 26, 2025     Termination Period: Except as otherwise provided below,
these Options may be exercised for a period of ten (10) years from the Date of
Grant.  You are responsible for keeping track of these exercise periods
following termination for any reason of your service relationship with the
Company.  The Company will not provide further notice of such periods.    
Transferability: These Options may not be transferred, except upon your death or
as permitted by applicable laws and regulations.     Restriction on Exercise:
These Options may only be exercised between the following dates: (i) the first
to occur of: (A) the commencement of three trials on or subsequent to the Board
Approval Date; or (B) (1) the approval by the U.S. Food and Drug Administration
of the New Drug Application with respect to the opioid overdose reversal
treatment, and (2) the commencement of two trials on or subsequent to the Board
Approval Date; and (ii) the Expiration Date.     Vesting: 100% on October 27,
2015.  

 



  

 

 



Death: Notwithstanding anything herein to the contrary, in the event of your
death, all exercisable Options may be exercised by your estate (or as may
otherwise be provided for by you) at any time prior to the expiration date of
the term of the Options.     Fundamental Transaction: Unless the Board shall
reasonably determine otherwise in good faith, in the event that the Company
effects a Fundamental Transaction (as defined below), any outstanding Options
shall be fully exercisable regardless of the vesting and exercise schedule
otherwise applicable to such Options.  You shall have the right to receive the
consideration per share receivable by other holders of shares of Common Stock as
a result of such Fundamental Transaction.  If holders of shares of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction with respect to the shares, then you shall be given the
same choice.          Notwithstanding the foregoing, in the event of a
Fundamental Transaction and if the Board may reasonably determine in good faith,
the Options may be (i) honored or assumed, or new rights substituted therefore
(such honored, assumed or substituted award hereinafter called an “Alternative
Award”), by the Company or its affiliates or any successor entity in the
Fundamental Transaction immediately following the Fundamental
Transaction; provided that any such Alternative Award must provide you with (a)
rights and entitlements substantially equivalent to or better than the rights,
terms and conditions applicable under the Options and (b) substantially
equivalent value to such Options (determined at the time of the Fundamental
Transaction); or (ii) purchased by the Company by paying to you an amount of
cash equal to the value of the remaining unexercised portion of the Options on
the date of the consummation of such Fundamental Transaction to be determined by
a reasonable method selected by the Board in good faith.  In the event that a
successor entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of the Options
referring to the “Company” shall refer instead to the successor entity) the
Company, such successor entity may exercise every right and power of the Company
and shall assume all of the obligations of the Company under Options with the
same effect as if such successor entity had been named as the Company therein.  
    For purposes of this provision, the term “Fundamental Transaction” shall
mean the Company, directly or indirectly, in one or more related transactions
effects, complete or consummates, as applicable any (i) merger or consolidation
of the Company with or into another person, or (ii) reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, (iii) sale, lease, license,
assignment, transfer, conveyance or other disposition of 50% or more of its
assets, (iv) purchase offer, tender offer or exchange offer (whether by the
Company or another person) pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Common Stock, or (v) stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another person or group of persons
whereby such other person or group acquires more than 50% of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other person or other persons making or party to, or associated or affiliated
with the other persons making or party to, such stock or share purchase
agreement or other business combination).

 



 2 

 

 

 

Adjustments: If there is any change in the number or kind of Shares of Common
Stock outstanding (i) by reason of a stock dividend, spinoff, recapitalization,
stock split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation, (iii) by reason of a reclassification or change
in par value, or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of stock is substantially
reduced as result of a spinoff or the Company’s payment of any extraordinary
dividend or distribution, the kind and number of Shares covered by, or to be
issued or issuable under, any outstanding Options and the price per share or the
applicable market value of such Options shall be required to be equitably
adjusted by the Company to reflect any increase or decrease in the number of, or
change in the kind or value of, issued Shares to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits such outstanding
Options; provided, however, than any fractional shares resulting from such
adjustment shall be eliminated.  Any adjustments to outstanding Options shall be
consistent with Section 409A of the Internal Revenue Code, to the extent
applicable.  The adjustments of Options hereunder shall include adjustment of
Shares, Exercise Price, or other terms and conditions, as the Company deems
appropriate so long as the Company acts in good faith and in a fair and
reasonable manner.  Any adjustments determined by the Company shall be final,
binding and conclusive so long as the Company acts in good faith and in a fair
and reasonable manner.     Amendments; No amendment, modification or termination
of your Options Modification; and/or Agreement shall materially impair your
rights or obligations Termination: with respect to the Options and under this
Stock Option Grant without your consent.

 



 3 

 

 



Following receipt by the Company of evidence and/or an indemnity from you to the
Company in a form reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of these Options or any certificates for representing
the Shares underlying these Options and, in the event of mutilation, following
the surrender and cancellation of such Options or stock certificate, the Company
will make and deliver replacement Options or stock certificate of like tenor and
dated as of such cancellation, in lieu of these Options or stock certificates,
without any charge therefor, it being understood that the making and/or delivery
of such replacement Options or stock certificates by the Company will not be
unreasonably withheld.  Any such replacement Options or stock certificates shall
be subject to the same terms, conditions, and restrictions as these Options and
any Shares underlying these Options. Subject to the restrictions and
requirements of applicable law, these Options are exchangeable at any time for
an equal aggregate number of options of different denominations, as reasonably
requested by you surrendering the same, or in such denominations as may be
requested by you (but not exceeding the number of Shares underlying the Options
in these Options in the aggregate).  No service charge will be made for such
registration or transfer, exchange or reissuance.

 

Shares issued to you upon exercise of these Options shall be registered under
the Securities Act of 1933, as amended, and shall be freely transferrable.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree to the terms of these Options.

 



      LIGHTLAKE THERAPEUTICS INC.              /s/ Geoffrey Wolf     /s/ Dr.
Roger Crystal         Dr. Roger Crystal, Chief Executive Officer  

 





 4 

